                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 CARLOS D. LINDSEY,

                               Plaintiff,
        v.                                                                  ORDER

 JOLINDA WATERMAN, SANDRA MCARDLE, and                                   19-cv-180-jdp
 JAMES PATERSON,

                               Defendants.


       Plaintiff Carlos D. Lindsey, appearing pro se, is incarcerated at Wisconsin Secure

Program Facility. He filed this lawsuit alleging that defendants, medical practitioners employed

by WSPF, violated the Eighth Amendment to the United States Constitution by denying him

access to prescribed asthma inhalers. Dkt. 1. I screened Lindsey’s complaint as required by

28 U.S.C. §§ 1915 and 1915A and determined that he hadn’t adequately alleged that

defendants had intentionally ignored his medical needs in violation of the Eighth Amendment.

Dkt. 3. Lindsey didn’t allege that he wasn’t receiving medical care for his asthma, and he didn’t

challenge defendants’ reasons for denying him access to an inhaler—the risk that he might use

the inhaler to harm himself.

       I allowed Lindsey to file an amended complaint explaining how each defendant had

violated his rights. Lindsey has filed a supplement to his complaint, Dkt. 4, but it adds no new

allegations to his original complaint. Because Lindsey’s supplement doesn’t address the

problems I identified in screening his original complaint, I will dismiss his complaint for failure

to state a claim under Federal Rule of Civil Procedure 8(a)(2). I will also issue a strike against

Lindsey under 28 U.S.C. § 1915(g). See Paul v. Marberry, 658 F.3d 702, 704–06 (7th Cir. 2011)

(court should issue a strike for failure to correct a pleading that violates Rule 8(a)(2)). Because
this is Lindsey’s third strike, see Lindsey v. Mason, No. 14-cv-130, Dkt. 9 (E.D. Wis. Sept. 5,

2014); Lindsey v. Sweeney, No. 16-cv-822, Dkt. 12 (E.D. Wis. Aug. 23, 2016), he will no longer

be able to file a lawsuit in forma pauperis in any federal court unless he “is under imminent

danger of serious physical injury,” 28 U.S.C. § 1915(g). (Lindsey is already under a filing bar

in this court. See Lindsey v. Johnston, No. 18-cv-398, Dkt. 47 (W.D. Wis. Dec. 17, 2018)).



                                           ORDER

       IT IS ORDERED that this case is DISMISSED with prejudice for plaintiff Carlos

Lindsey’s failure to state a claim upon which relief may be granted. A strike shall be recorded

against Lindsey in accordance with 28 U.S.C. § 1915(g). The clerk of court is directed to enter

judgment and close this case.

       Entered December 3, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
